273 S.W.3d 577 (2009)
Solomon EVANS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90655.
Missouri Court of Appeals, Eastern District, Division Four.
January 13, 2009.
Timothy Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 200 S.W.3d 559.

ORDER
PER CURIAM.
Movant, Solomon Evans, appeals from the judgment denying on the merits his *578 Rule 29.15 motion for post-conviction relief after an evidentiary hearing. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).